UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7073



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES E. HURT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-95-
316-MJG, CA-99-474-MJG)


Submitted:   September 28, 1999           Decided:   October 26, 1999


Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles E. Hurt, Appellant Pro Se. Martin Joseph Clarke, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charles E. Hurt seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).       We have reviewed the record and the district court’s opin-

ion and find no reversible error.             Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Hurt, Nos. CR-95-316-MJG;

CA-99-474-MJG (D. Md. May 18, 1999).*            We dispense with oral argu-

ment       because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




       *
       Although the order from which Hurt appeals was filed on May
17, 1999, it was entered on the district court’s docket sheet on
May 18, 1999. May 18, 1999, is therefore the effective date of the
district court’s decision. See Fed. R. Civ. P. 58 and 79(a); see
also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                          2